MEMORANDUM **
In these consolidated appeals, Richard Roy Baxter appeals from the 20-month sentence imposed upon revocation of supervised release in District Court Case *673No. 01-00748. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Baxter contends that the district court erred at sentencing by failing to consider the factors set forth in 18 U.S.C. § 3553(a). He also contends that his sentence is unreasonable in light of those factors. We conclude that the district court did not commit procedural error, and that Baxter’s sentence is substantively reasonable. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); Gall v. United States, — U.S.-, 128 S.Ct. 586, 598-602, 169 L.Ed.2d 445 (2007); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.